DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4-9, and 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Musa et al. [US 2009/0310113] teaches a mark formed on a planar substrate (see Figs. 5), the mark comprising a periodic structure (periodic elements A and B) configured to scatter radiation incident on a surface plane of the mark, the surface plane parallel to the substrate's plane, wherein the periodic structure has a repeated unit cell divided into adjacent first (A) and second portions (B) along a direction of periodicity, the first portion having a first effective refractive index and a first length along the direction of periodicity (a periodic substructure that is provided in saturation mode, see [0086]-[0097]), the second portion having a second effective refractive index, which is lower over its optical path compared to the first effective refractive index, and a second length along the direction of periodicity (the other periodic substructure provided in resonance mode, see [0086]-[0097]).
The previously cited prior art fails to teach “wherein the effective refractive indexes and lengths of the portions are configured to provide: an optical path length of the repeated unit cell in the direction of periodicity that essentially equals an integer multiple of a wavelength present in the spectrum of the radiation; and an optical path length of the second portion in the direction of periodicity that is essentially equal to half of an integer multiple of the wavelength present in the spectrum of the radiation,” as recited in claim 2 and similarly recited in claims 24 and 27.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakker [US 2005/0024614] teaches in Figs. 7 and 9 and [0087]-[0089] providing integer multiple and half integer multiples of the wavelength of illumination light incident on a mirror to filter undesired wavelengths. Shiraishi [US 2001/0030299] teaches grating RG having a pitch that is an integer multiples of at least on measurement light (see [0148]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882